
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.34


CONSULTING AGREEMENT

        This CONSULTING AGREEMENT ("Agreement") is made as of the 31st day of
December, 2008 (the "Effective Date") by and between LEVEL 3
COMMUNICATIONS, LLC, a Delaware limited liability company ("Company"), whose
address is 1025 Eldorado Boulevard, Broomfield, CO 80021 and HOBBS
MANAGEMENT, LLC, a limited liability company ("Consultant"), whose address is
1845 Sugarloaf Club Drive, Duluth, GA, 30097. Company and Consultant hereby
agree as follows:

1.Services.    During the term of this Agreement, Consultant agrees to perform
the following work and services: operations analysis and support, capital
raising support, regulatory and government affairs support, market positioning
and strategy, customer targeting, sales, mergers and acquisitions support, and
any other activities related to his prior responsibilities with Company,
requested by a President, Chief Operating Officer, or Chief Executive Officer,
to be performed at such locations as are designated by Company ("Services"). The
Services to be provided by Consultant to Company shall be performed by John N.
Hobbs. Consultant shall be available to provide Company the Services under this
Agreement for such time as reasonably requested by Company. As used in this
Agreement, references to Consultant shall include all of Consultant's managers,
officers, members and employees.

2.Representations.    Consultant represents and warrants that the execution of
this Agreement and the performance of Consultant's obligations hereunder shall
not violate the terms of any other agreement or any rule, law, order or consent
decree by which Consultant or John N. Hobbs is bound.

3.Term.    Unless earlier terminated, the term of this Agreement shall be from
the Effective Date to June 30, 2009, unless earlier terminated as provided
herein.

4.Consideration.    In consideration for Consultant's full and timely
performance of the Services, Company shall pay Consultant the sum of Fifty
Thousand Dollars ($50,000.00) per month, payable in arrears on the 1st day
following each month of this Agreement.

5.Expenses and Administrative Support.    Subject to the Company's travel and
expense reimbursement policies, the Company shall reimburse Consultant for
Consultant's reasonable expenses incurred in performing the Services. Company
will provide Consultant with administrative support, to the extent it is
necessary for the performance of Services. In addition, Consultant shall be
allowed to continue the use of Company's computer during the term of this
Agreement, but will not have access to Company's computer network. All expenses
to be reimbursed shall be submitted directly to Thomas C. Stortz for payment.

6.Independent Contractor.    Consultant and Company, expressly intending that no
employment, partnership, or joint venture relationship is created by this
Agreement, hereby agree as follows:

A.Consultant shall act at all times as an independent contractor hereunder and
is not an employee, partner, or co-venturer of, or in any other relationship
with Company. The manner in which Consultant's services are rendered shall be
within Consultant's sole control and discretion.

B.Neither Consultant nor anyone employed by or acting for or on behalf of
Consultant shall ever be construed as an employee of Company and Company shall
not be liable for employment or withholding taxes or any benefits respecting
Consultant or any employee of Consultant.

C.Consultant shall determine when, where and how Consultant shall perform the
Services.

1

--------------------------------------------------------------------------------



D.Consultant shall take all steps to ensure that Consultant and Consultant's
employees (if any) are treated as independent contractors of Company.

E.Consultant expressly acknowledges and agrees that except to the extent
expressly provided in Sections 5 and 6 above, neither Consultant nor anyone
employed by or acting for or on behalf of Consultant shall receive or be
entitled to any consideration, compensation or benefits of any kind from
Company, including without limitation, pension, stock options, profit sharing or
similar plans or benefits, or accident, health, medical, life or disability
insurance benefits or coverages.

F.To the extent permitted by law, Consultant, for Consultant and for anyone
claiming through Consultant, waives any and all rights to any consideration,
compensation or benefits, except as expressly provided for herein.



7.Indemnity.    Consultant shall indemnify and hold harmless Company and its
officers, directors, agents and employees, from and against any and all claims,
demands, causes of action, losses, damages, costs and expenses (including
reasonable attorneys' fees) arising out of or relating to Consultant's execution
of this Agreement, Consultant's performance of the Services, a breach of the
Consultant's representations contained in this Agreement or any claim for
withholding or other taxes that might arise or be imposed due to this Agreement
or the performance of the Services, except to the extent such claim, demand,
cause of action, loss, damage, cost and expense is caused solely by the
negligent acts or failures to act of Company, its officers, directors, agents
and employees, in which case Company shall indemnify and hold Consultant
harmless from any and all claims, demands, causes of action, losses, damages,
costs and expenses (including reasonable attorney fees) to the extent and in the
same proportion as said loss or damage was caused by Company's (or its officers,
directors, agents and employees') negligent acts or failures to act.

8.Confidential Information.    All information and materials disclosed during
the performance of this Agreement shall be subject to the Non-Disclosure
Agreement dated December 15, 2008, executed by John N. Hobbs and the Company,
which is incorporated herein and is considered a material part of this
Agreement.

9.Confidentiality of Agreement.    The terms of this Agreement, and the proposal
of and discussions relating to this Agreement, are and shall remain confidential
as between the parties, unless, and to the extent, disclosure is required by law
or to secure advice from a legal or tax advisor.

10.Standard of Conduct.    In rendering Services under this Agreement,
Consultant shall conform to high professional standards of work and business
ethics.

11.Public Relations.    This Agreement shall not be construed as granting to
Consultant any right to use any of Company or its affiliates' trademarks,
service marks or trade names, or otherwise refer to Company in any marketing,
promotional or advertising materials or activities. Without limiting the
generality of the forgoing, Consultant shall not disclose (i) the terms and
conditions of this Agreement, or (ii) the existence of the project or any
contractual relationship between Company and Consultant, except as is reasonably
necessary to perform the Services, or (iii) issue any publication or press
release relating directly or indirectly to (i) or (ii) above; without Company's
prior written consent.

12.No-Solicitation / No Competition.    Consultant agrees, that for a period of
12 months from the Effective Date, it, or any of its employees, including John
N. Hobbs as well as the Consultant's officers, directors, and managers, will
not: (a) directly or indirectly, solicit the services of, induce away from
employment with, or hire any employee of Company or its affiliates during their
employment with Company and for a period of six months after they are no longer
employed by Company, without Company's prior written consent; (b) solicit,
directly or indirectly, for himself or on behalf of a third party any
corporation, firm, or organization that is a customer of Company

2

--------------------------------------------------------------------------------



any business, service or product that the Company is providing said customer;
(c) without the express written consent of the Chief Executive Officer of the
Company, which consent will not be unreasonably withheld, directly or indirectly
engage in, own, manage, be employed by, assist, loan money to, or promote any
business, for any person or entity; or (d) directly or indirectly engage in,
own, manage, be employed by, assist, loan money to, or promote any business, for
any person or entity who or which is engaged in the same business of Company,
offers for sale the same products or services of the Company, or otherwise is a
Competitor of Company. Section 12(d) shall be limited to: (i) companies that
include within their corporate structure competitive local exchange carrier(s)
and/or incumbent local exchange carrier(s), which with affiliates have, for
their most recent fiscal year, annual consolidated total communications revenue
equal to or greater than $1 Billion; or (ii) providers of content delivery
network services which with affiliates have, for their most recent fiscal year,
consolidated total content delivery network revenues greater than $50 million;
or (iii) international communication services providers which with affiliates
have a presence in the United States and, with affiliates, have, for their most
recent fiscal year, annual consolidated total revenue equal to or greater than
$1Billion; or (iv) XO Holdings, Inc., Global Crossing Ltd., Qwest Communications
International Inc., AT&T Inc., Sprint Nextel Corporation, Time Warner
Telecom Inc., Verizon Communications Inc., Limelight Networks, Inc., Akamai
Technologies Inc., PAETEC Holding Corp., Reliance Communications Venture
Limited, including in each case their affiliates, successors and assigns.

13.Conceptions.    Consultant acknowledges that Company is engaged in a
continuous program of research, development and marketing in connection with its
business and that, in the performance of the Services, Consultant may
participate in and support such activities. To the extent that Consultant
participates in or supports such activities on behalf of Company, Consultant
hereby agrees to promptly disclose exclusively to Company all improvements,
original works of authorship, process, computer programs, ideas, discoveries,
techniques, data bases and trade secrets ("Conceptions"), whether or not
patentable or copyrightable, that are made, conceived, first reduced to practice
or created by Consultant, either alone or jointly with others. Consultant
further agrees that all Conceptions that (a) are developed using equipment,
supplies, facilities or trade secrets of Company, or (b) result from or are any
way connected with the Services performed by Consultant, or (c) relate to the
business or the actual or anticipated research or development of Company,
including any "moral" rights under any copyright or other similar law, shall be
the sole and exclusive property of, and are hereby automatically assigned to,
Company. Consultant agrees to assist Company in obtaining and enforcing all
rights and other legal protections for the Proprietary Information and the
Conceptions and to execute any and all documents that Company may reasonably
request in connection therewith. Consultant's agreement set forth in the
preceding sentence shall continue throughout the period of five (5) years
following the termination or expiration of this Agreement; however, Company
agrees to pay Consultant reasonable consideration for time actually spent and
sufficiently documented by Consultant for such assistance during such five
(5) year period.

14.Termination.    To the extent the Company, through its Compensation Committee
Chairman, provides a consent pursuant to Section 12(c), the Company's payment
obligations under this Agreement shall cease as of the date of such consent.

Company may terminate this Agreement for "cause". For purposes of this Agreement
"cause" shall mean the Company's good faith determination that the Consultant or
Consultant's employees has committed any of the following in breach of this
Agreement: (1) failure to provide Services; (2) conduct that is materially
injurious to Company or any of its affiliates; (3) fraud, theft or embezzlement
or any other material act of dishonesty with respect to Company or its
affiliates; (4) willful use or imparting of any confidential or proprietary
information of Company or an affiliate; (5) a felony or crime involving moral
turpitude; or (6) Consultant's employment with or

3

--------------------------------------------------------------------------------



performance of any work or services on behalf of any other company, person, or
other entity, including any self-employment.. In the event that Company
reasonably believes, in good faith, that Consultant has breached the Agreement,
Company shall provide Consultant prior written notice of such alleged breach
(the "Alleged Breach Notice"), which notice shall identify with reasonable
particularity the basis for such belief, along with the provision of the
Agreement that Company alleges has been breached. If Consultant disagrees with
Company's belief as set forth in the Alleged Breach Notice, Consultant and the
Chairman of the Compensation Committee, on Company's behalf, shall attempt in
good faith to resolve the dispute within fourteen (14) business days of
Consultant's receipt of the Alleged Breach Notice. If Consultant and Company are
unable to definitively resolve the dispute and Company, in good faith, maintains
its position that Consultant has breached the Agreement, Company shall promptly
send a second notice to Consultant (the "Notice of Breach"). If Consultant does
not cure such alleged breach within five (5) business days of receipt of the
Notice of Breach, Company may take any action at law or in equity that it may
otherwise have against Consultant, including terminating the Agreement, and
paying to Consultant the pro-rata amount due for Services performed as of the
date of termination. Except for such payment, Company's payment obligations
under this Agreement shall cease.

If this Agreement is terminated, the provisions of Sections 2, 6, 7, 8, 9, 11,
12 (but not Section 12(c)), 13, 17, 18, 19, 20, and 21 shall survive and be
enforceable by either party to this Agreement.

15.Assignment.    Neither this Agreement nor any rights or obligations created
hereby may be assigned by either party and any attempt to do so shall be void,
provided, however, Company may freely assign this Agreement to Company
affiliates and subsidiaries and in connection with a change in control of
Company.

16.Notice.

A.Whenever under the provisions of this Agreement it shall be necessary or
desirable for one party to serve any notice, request, demand, report or other
communication on another party, the same shall be in writing and shall be served
(i) personally; (ii) by independent, reputable, overnight commercial carrier; or
(iii) by electronic transmission where the sender is able to obtain verification
of receipt and review, and where the electronic transmission is immediately
followed by service of the original of the subject item in the manner provided
in clause (i), or (ii) hereof; addressed as follows:

 
   
If to Company:   Level 3 Communications, LLC
Attn: Chief Legal Officer
1025 Eldorado Blvd.
Broomfield, CO 80021
Facsimile (720) 888-5127
If to Consultant:
 
Hobbs Management, LLC
Attn: John N. Hobbs
1845 Sugarloaf Club Drive
Duluth, GA 30097


B.Any party may, from time to time, by notice in writing served upon the other
party as aforesaid, designate an additional and/or a different mailing address
or an additional and/or a different person to whom all such notices, requests,
demands, reports and communications are thereafter to be addressed. Any notice,
request, demand, report or other communication served personally shall be deemed
delivered upon receipt, if received by independent courier shall be deemed
delivered on the date of receipt as shown by the addressee's registry or

4

--------------------------------------------------------------------------------



certification receipt or on the date receipt at the appropriate address, as
shown on the records or manifest of the independent courier, and if served by
facsimile transmission shall be deemed delivered on the date of receipt as shown
on the received facsimile (provided the original is thereafter delivered as
aforesaid).

17.Affiliates.    All representations, covenants and agreements of Consultant
and/or John N. Hobbs set forth in this Agreement made to or for the benefit or
protection of Company shall also benefit and protect, with equal force and
effect, all affiliates of Company.

18.Authority.    Consultant shall have no authority to legally bind Company or
its affiliates to any liability or obligation whatsoever. Consultant shall
advise all persons and entities with whom he communicates on behalf of Company
that Consultant is only a consultant and has no authority to bind Company or its
affiliates.

19.Entire Agreement.    The foregoing constitutes the entire agreement between
the parties relating to the subject matter hereof, and supersedes all prior
understandings, agreements and documentation relating to the subject matter
hereof. This Agreement may be amended only by an instrument executed by Company
and Consultant.

20.Severability.    If any provision of this Agreement is held to be
unenforceable for any reason, it shall be modified rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the fullest extent possible.

21.Governing Law.    This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of Colorado.

 
   
   




  LEVEL 3 COMMUNICATIONS, LLC



 

By:

 

/s/ Thomas C. Stortz


--------------------------------------------------------------------------------



  Name:   Thomas C. Stortz



  Title:   Executive Vice President





 
HOBBS MANAGEMENT, LLC



 

By:

 

/s/ John N. Hobbs


--------------------------------------------------------------------------------



  Name:   John N. Hobbs



  Title:   Partner

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.34



CONSULTING AGREEMENT
